Filed:   March 4, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 02-7331
                        (CR-98-4, CA-02-475-7)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Michael Eugene Miller,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed February 12, 2003, as

follows:

     On page 2, line 16 -- the reference to “Glenn” is corrected to

read “Miller.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7331



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL EUGENE MILLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-98-4, CA-02-475-7)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Eugene Miller, Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Eugene Miller appeals the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.             An appeal

may not be taken from the final order in a habeas corpus proceeding

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).           When, as here, a

district court dismisses a 28 U.S.C. § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”              Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 534 U.S. 941 (2001).            We have reviewed

the record and conclude for the reasons stated by the district

court that Miller has not made the requisite showing.            See United

States v. Miller, Nos. CR-98-4; CA-02-475-7 (W.D. Va. Aug. 1,

2002).   Accordingly, we deny a certificate of appealability, deny

Miller’s motion for appointed counsel, and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                      3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    4